DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 12 Feb 2021 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “supply of liquid from a liquid storage to a casing string which from a deck on an installation is conveyed down in a well”. It is unclear what is being conveyed (i.e. ‘liquid’, ‘storage’ or ‘casing string’). For the purpose of compact prosecution, the examiner is taking the understanding that the applicant is claiming wherein the casing string is conveyed downhole. Clarification or correction is requested. Claim(s) 2-9, 14, 18 and 19 depend from claim 1 and therefore are also rejected under indefiniteness.  

Claim 8 line 2 recites “… wherein the minimum outflow is provided by a through- running channel in the valve, which is permanently open for liquid flow.
The claim lacks antecedent basis for “a minimum outflow”, as this was first introduced in claim 6 and claim 8 depends from claim 1. As best understood by the examiner, a valve is switched between open and closed flows; therefore it is unclear how the closed position would be permanently open. Clarification or correction is requested. The examiner is taking the understanding that a permanently open channel is supplying fluid upstream of the valve’s switching element (i.e. the element that changes the state of flow). 
Claim 10 recites “in a well in connection to an installation”. The submitted specification provides no further information as to explain how this well would be connected to any installation. The examiner is taking the understanding that this limitation is not significant to the invention and therefore is being ignored. Clarification or correction is requested. Claim(s) 11-13 and 15-17 are dependent from claim 10 and are therefore also rejected under indefiniteness.
Claim 14 recites “wherein the filling pipe comprises a permanent inner pipe part that carries an externally lying manually displaceable and fixable axial pipe part”. It is unclear what is meant by a permanent inner pipe part. It is unclear how an inner pipe part carriers an external pipe part. It is unclear how an element would be considered 
Claim 15 line 2 recites “wherein the outer pipe end part”. There is insufficient antecedent basis for this limitation in the claim. Only a pipe end part is introduce; therefore it is unclear what the outer pipe end part would entail. Clarification or correction is requested.
Claim 18 line 2 recites “wherein the filling pipe comprises a permanent inner pipe part that carries an externally lying manually displaceable and fixable axial pipe part”. It is unclear what is meant by a permanent inner pipe part. It is unclear how an inner pipe part carriers an external pipe part. It is unclear how an element would be considered manually displaceable and fixable, possibly ‘selectively fixable’? The examiner is taking the understanding that the applicant is claiming a telescopic pipe arrangement wherein the two separate tubular components are biased with a spring. Clarification or correction requested.
Claim 19 line 2 recites “wherein the filling pipe comprises a permanent inner pipe part that carries an externally lying manually displaceable and fixable axial pipe part”. It is unclear what is meant by a permanent inner pipe part. It is unclear how an inner pipe part carriers an external pipe part. It is unclear how an element would be considered manually displaceable and fixable, possibly ‘selectively fixable’? The examiner is taking the understanding that the applicant is claiming a telescopic pipe arrangement wherein 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Revheim et al. (US 20090266532) in view of Griffin III (USP 3,833,076).
Regarding claim 1, Revheim discloses a method for supply of liquid to a casing string (‘pipeline’ - ¶0041) which from a deck on an installation is conveyed down in a well with the help of a pipe handler comprising 
an elevator (“an elevator is used for gripping and lifting a casing section, after which this pipe section is connected to the pipeline that has been lowered into a well, and the one end of which rises through the platform deck” - ¶0041), where the liquid is supplied via an uppermost casing (Fig 4A #6) which is added to the casing string [‘pipeline], and the liquid is supplied via a filling pipe (#2) via an outlet nozzle (Fig 3 #4) to the top (interpreted as a top portion) of the casing already during screwing (interpreted as previously connected to the pipeline deployed in the wellbore) of the pipe into the casing string [pipeline] where the filling pipe [#2] is extended during the liquid supply until the casing string is lowered down into a position where it is locked to the deck, and there is added liquid to a suitable level (“using a liquid level detector, the 
wherein the filling pipe (#2) is extended in that it comprises a telescopically, axially moveable pipe end part (“a hydraulically actuated telescoping device that operates to extend and retract the telescopically acting body #2 comprising a running head #3”) with a constricted outlet (Fig 3 #4) which leads to the pipe end part being pushed axially outwards and extends (as would be understood as a hydraulically actuated)  the filling pipe when the liquid is supplied under pressure, and the pipe end part is pushed outwards under counter effect of a prestressing force, and is pulled back (as would be understood as a hydraulically actuated) under influence of said prestressing force when the liquid supply stops.
Revheim discloses “Using a self-gripping automatic elevator, it is possible, by means of this technology, to initiate the circulation once the pipe has been wedged to the drilling floor, after which the self-gripping elevator is lowered an exact predetermined distance to thereby set the seal of the tool” – Page 2 ¶ 0012. “In order to achieve circulation while the casing is being lowered into the well, the seal of the self-gripping elevator must be set while it gripes the pipe to then lift the pipe up from the slip lock at the drilling floor, after which the casing is lowered in the borehole while mud is being circulated” – Page 2 ¶0012.
“This solution allows the seal to be positioned into the casing independently of the elevator, making it possible to fill and circulate through the pipe while the pipe is being lowered into the well” - ¶0013.

Revheim does not explicitly disclose that the liquid that is supplied to the casing is from ‘a liquid storage’.
Griffin teaches a system for the automatic filling of earth boreholes with drilling fluid’ – title and further teaches a mud trip tank (#32) and further discloses “in addition to that system of filling the well bore with mud, the present invention contemplates the use of mud trip tank #32 which is designed primarily to fill the well bore annulus with drilling mud” – Col 3 line 42.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Griffin, to modify the invention of Revheim to provide a storage unit to store the filling fluid that was provided to fill the borehole before its actual movement into the borehole.
Regarding claim 6, Revheim of the combination discloses wherein the applied constricted outlet comprises a valve (#19 – valve means) which switches the liquid inflow between a full outflow (interpreted as open ¶0029) and a minimum outflow (interpreted as closed - ¶0047).  
Regarding claim 7, Revheim of the combination discloses wherein the valve [#19] switches to a closed position with its minimum opening when the pipes are pulled together telescopically (interpreted as telescopically retracted), and to full opening when the pipes are pushed out (interpreted as telescopically extended). Revheim discloses (¶0056 – “drive #11 is caused to retract the elongate, telescopically acting body #2 close valve means #19 when the running head exits pipe section #6”) and (¶0050 – “drive of tool #1 is activated so that running head #3, being arranged on the elongate, telescopically acting body #2, is caused to move downwards in an outgoing impact movement making valve arms #5 hit the top of pipe section #1 and hence fold inwards. Valve arms #5 hit the top of pipe section #1, fold inwards, and cause valve means #19 to open”).
Claim(s) 2-5, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Revheim and Griffin as applied to claim 1 above, and further in view of Stokley (USP 5,682,952).
Regarding claim 2, Revheim of the combination discloses a hydraulically actuated telescopic element (¶0036); however does not explicitly disclose wherein the prestressing force is provided in that the pipe end part is connected with the filling pipe by a spring that is clamped together when the pipe end part is extended when the liquid is supplied under pressure, and the spring contributes to pull the pipe end part back to the initial position when the liquid pressure ceases. 
Stokley teaches wherein the prestressing force is provided in that the pipe end part is connected with the filling pipe by a spring (Fig 4B #134) that is clamped together when the pipe end part is extended (Fig 4B right side) when the liquid is supplied under pressure (Col 3 line 27 – “Pneumatic or hydraulic control pressure acts against a piston to force a casing mandrel axially downward against a coil spring, thereby lowering the packer element to an extended position within the casing”), and the spring [#134] contributes to pull the pipe end part back to the initial position (Col 3 line 34 – “When the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the spring biasing force as taught by Stokley in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of retracting the telescopic element upon the release of hydraulic pressure against the spring biasing force.
Regarding claim 3, the combination discloses the method according to claim 1; however does not disclose wherein the prestressing force is provided in that the filling pipe and the pipe end part between themselves define a closed gas-filled volume which is compressed when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and the pipe end part is returned as a consequence of gas expansion when the liquid pressure decreases.  
Stokley teaches wherein the prestressing force is provided in that the filling pipe and the pipe end part between themselves define a closed gas-filled volume (Stokley #132) which is compressed (“this sealed chamber #132 may receive a compressible gas, such as nitrogen, which acts as an increasingly strong biasing force against the downward movement of the piston #126 … Also, a spring may be used in combination with a pressurized gas chamber, so that the size of the spring may be reduced” – Col 8 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the pressurized gas chamber biasing force as taught by Stokley in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of retracting the telescopic element upon the release of hydraulic pressure against the pressurized gas chamber biasing force.
Regarding claim 4, the combination discloses the method according to claim 1, however does not explicitly disclose wherein the prestressing force is provided in that the filling pipe and the pipe end part-3-Int'l Application No.: PCT/N02018/050210Int'l Filing Date: August 15, 2018 are mutually connected by an elastic body that is stretched and tensioned when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and the pipe end part returns the elastic body when the liquid pressure decreases.  
Stokley teaches wherein the prestressing force is provided in that the filling pipe and the pipe end part-3-Int'l Application No.: PCT/N02018/050210Int'l Filing Date: August 15, 2018 are mutually connected by an elastic body (#56) that is stretched and tensioned when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and the pipe end part returns the elastic body when the liquid pressure decreases (Stokley – (Col 4 line 30 – “the release of fluid pressure to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the pressurized gas chamber biasing force as taught by Stokley in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of retracting the telescopic element upon the release of hydraulic pressure against the elastomeric biasing force.
Regarding claim 5, Stokley of the combination discloses wherein an elastic band (elastomeric packer inflation element” #56) is used as elastic body, such as made from a rubber material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use a material tailored for specific task performance, absent criticality as submitted in the original specification. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 14, as best understood by the examiner in regard to the indefinite rejection above, Revheim of the combination discloses a hydraulically actuated telescopic element (¶0036); however does not explicitly disclose wherein the filling pipe comprises a permanent inner pipe part that carries an externally lying 
Stokley teaches wherein the prestressing force is provided in that the pipe end part is connected with the filling pipe by a spring (Fig 4B #134) that is clamped together when the pipe end part is extended (Fig 4B right side) when the liquid is supplied under pressure (Col 3 line 27 – “Pneumatic or hydraulic control pressure acts against a piston to force a casing mandrel axially downward against a coil spring, thereby lowering the packer element to an extended position within the casing”), and the spring [#134] contributes to pull the pipe end part back to the initial position (Col 3 line 34 – “When the circulating pumps are stopped, control pressure is released from the casing circulator to deflate the packer element, and allow the coil spring to return the mandrel to its upward position, thereby raising the deflated packer element to its original position”) and Col 8 line 26) when the liquid pressure ceases. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the spring biasing force as taught by Stokley in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of retracting the telescopic element upon the release of hydraulic pressure against the spring biasing force.
Regarding claim 18, as best understood by the examiner in regard to the indefinite rejection above, Revheim of the combination discloses a hydraulically actuated telescopic element (¶0036); however does not explicitly disclose wherein the 
Stokley teaches wherein the prestressing force is provided in that the filling pipe and the pipe end part between themselves define a closed gas-filled volume (Stokley #132) which is compressed (“this sealed chamber #132 may receive a compressible gas, such as nitrogen, which acts as an increasingly strong biasing force against the downward movement of the piston #126 … Also, a spring may be used in combination with a pressurized gas chamber, so that the size of the spring may be reduced” – Col 8 line 39) when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and the pipe end part is returned as a consequence of gas expansion when the liquid pressure decreases.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the pressurized gas chamber biasing force as taught by Stokley in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of retracting the telescopic element upon the release of hydraulic pressure against the pressurized gas chamber biasing force.
 claim 19, as best understood by the examiner in regard to the indefinite rejection above, Revheim of the combination discloses a hydraulically actuated telescopic element (¶0036); however does not explicitly disclose wherein the filling pipe comprises a permanent inner pipe part that carries an externally lying manually displaceable and fixable axial pipe part, and the prestressing body is an elastic body which mutually connects the filling pipe and the pipe end part, said body is stretched and tensioned when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and the pipe end part is pulled back by the elastic body when the liquid pressure decreases.
Stokley teaches wherein the prestressing force is provided in that the filling pipe and the pipe end part-3-Int'l Application No.: PCT/N02018/050210Int'l Filing Date: August 15, 2018 are mutually connected by an elastic body (#56) that is stretched and tensioned when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and the pipe end part returns the elastic body when the liquid pressure decreases (Stokley – (Col 4 line 30 – “the release of fluid pressure to the casing circulator may first release the elastomeric element from sealing engagement with the casing, then retract the elastomeric element to its retracted position”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the pressurized gas chamber biasing force as taught by Stokley in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of .
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Revheim and Griffin as applied to claim 1 above, and further in view of Hawkins, III (USP 5,735,348)
Regarding claim 8, in regard to the indefinite rejection above, the combination of Revheim and Griffin disclose the method of claim 1; however does not explicitly discloses wherein the minimum outflow is provided by a through-running channel in the valve, which is permanently open for liquid flow.
Hawkins teaches an apparatus and method includes a fill-up and circulating tool (abstract) further teaching “in the position the apertures on the lowermost portion of the mandrel are covered by the lock sleeve. [Fig 3] The drilling fluid pumps are then started, which causes the drilling fluid to flow through the assembly and open generating sufficient fluid pressure will flow through the mud saver valve and out of the nozzle into the casing” – (Col 3 line 60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a sliding valve as taught by Hawkins in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of opening and closing a fluid flowpath with axial motion.
claim 9, the combination discloses the method according to claim 1; however does not explicitly discloses wherein the filling pipe is screwed into the coupling threads of the saver sub and is set up between the pipe handler elevator's downwardly extending struts (bailes), so that the outlet mouthpiece is lying above or adjoining the locking collar which locks onto each new casing section that is fitted in the casing string.  
Hawkins teaches an apparatus and method includes a fill-up and circulating tool (abstract) further teaching wherein the filling pipe (#46) is screwed (Col 7 line 32 – “The mud saver valve #34 is connected to the tool #46 by threadedly connecting”) into the coupling threads of the saver sub (#34) and is set up between (Fig 2) the pipe handler elevator's (#14) downwardly extending struts (bailes) (#13), so that the outlet mouthpiece (Fig 4 #19d) is lying above or adjoining the locking collar (Fig 4 #28/29) which locks onto each new casing section (Fig 4 #32) that is fitted in the casing string.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of casing string connection of Hawkins for the casing string connection of the combination. 
The simple substitution of one known method for another producing a predictable result renders the claim obvious because more than one method were well-known in the art before the effective filing date of the claimed invention and were known to give predictable results of filling and circulating drilling fluid into newly attached casing sections (Hawkins Col 3 line 3 – “A drilling fluid filling, circulating and cementing tool having .
Claim(s) 10 – 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Revheim in view of Stokley.
Regarding claim 10, in regard to the indefinite rejection above, Revheim discloses a device (Fig 1 #1) for filling pipe (#2) for delivery of liquid (“Wellbore Tool for Filling, Circulating and Backflowing Fluids” – title) through an outlet nozzle (Fig 3 #4) to a casing in a well (“pipeline that has been lowered into a well”- ¶0041) in connection to an installation (“platform deck” - ¶0026), where a pipe end part of the filling pipe [#2] is telescopically extendable (“a hydraulically actuated telescoping device that operates to extend and retract the telescoping device that operates to extend and retract the telescopically acting body #2 comprising a running head #3. … It is understood that other drive means may be used in order to move running head #3 into and out of the pipe section” - ¶0036) and can be pushed outwards (“hydraulically actuated’ - ¶0036) during liquid supply and then withdrawn, 
wherein the pipe end part comprises a constricted liquid outlet (Fig 3 #4) suited to during filling of liquid to set up an overpressure (as would be typical in a hydraulic actuated telescoping device) in the liquid in the filling pipe to generate (hydraulic extension) said -4-Int'l Application No.: PCT/N02018/050210Int'l Filing Date: August 15, 2018extension.
However Revheim does not explicitly discloses wherein the pipe end part and the filling pipe are mutually connected with a body (spring) that is prestressed (interpreted as biased to retract) during the extension of the pipe end part, and which can pull the pipe end part back. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Stokley to modify the invention of Revheim to include a biasing member to retract the telescopic element when the hydraulic pressure recedes for the purpose of controlling the element downhole with a well-known method, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of controlling the extension and retraction of the telescopic element.
Regarding claim 11, Stokley of the combination discloses wherein the prestressing body comprises a spring (#134) connecting the pipe end part (lower portion of telescopic element) with a permanent inner pipe part (housing #84).  
Regarding claim 12, Stokley of the combination discloses wherein the prestressing body is a between the filling pipe and the pipe end part defined closed chamber (#132) which is filled with gas (“nitrogen” - Col 8 line 40) and set up to be compressed (“compressible gas” - Col 8 line 40) when the pipe end part is pushed 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Stokley to modify the invention of Revheim to include a biasing member (compressed gas in a chamber) to retract the telescopic element when the hydraulic pressure recedes for the purpose of controlling the element downhole with a well-known method, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of controlling the extension and retraction of the telescopic element.
Regarding claim 13, Stokley of the combination discloses wherein the prestressing body is an elastic body (#56 – elastomeric packer inflation element) which mutually connects the filling pipe and the pipe end part, said body is stretched and tensioned when the pipe end part is pushed forwards as a consequence of the increased liquid pressure (Col 7 line 26 – “with a pressurized fluid to expand the packer inflation element #56 outward into sealed engagement with the casing”) , and the pipe end part is pulled back by the elastic body when the liquid pressure decreases (“pressure is allowed to bleed from line #38, the sealing element #56 may immediately 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Stokley to modify the invention of Revheim to include a biasing member to retract the telescopic element when the hydraulic pressure recedes for the purpose of controlling the element downhole with a well-known method (pressurized bellows), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of controlling the extension and retraction of the telescopic element.
Regarding claim 17, Revheim of the combination discloses wherein the filling pipe is connected to a pipe handler elevator with a flexible bellows (#14 – ‘sealing element’), in particular of the concertina type (Fig 1). It is noted that the claim does not exclude further connections. 
Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Revheim and Stokley as applied to claim 10 above, and further in view of Hawkins.
Regarding claim 15, in regard to the indefinite rejection above, the combination of Revheim and Stokley discloses the device according to claim 10; however does not explicitly disclose wherein the outer pipe end part comprises a throttle valve that can be reset between a closing position and an open position for liquid outflow.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a sliding valve as taught by Hawkins in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of opening and closing a fluid flowpath with axial motion.
Regarding claim 16, the combination of Revheim and Stokley discloses the device according to claim 10; however does not explicitly disclose wherein a minimum outflow is provided by a channel that runs through the valve, which is permanently open for liquid flow.
Hawkins teaches an apparatus and method includes a fill-up and circulating tool (abstract) further teaching “in the position the apertures on the lowermost portion of the mandrel are covered by the lock sleeve. [Fig 3] The drilling fluid pumps are then started, which causes the drilling fluid to flow through the assembly and open generating sufficient fluid pressure will flow through the mud saver valve and out of the nozzle into the casing” – (Col 3 line 60 and illustrated Fig 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a sliding valve as taught by Hawkins in the system of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        13 Jan 2022